Exhibit 10.1




MODIFICATION #3

TO

THE UNSECURED NOTE AGREEMENT




THIS MODIFICATION #3 TO THE AGREEMENT made and entered into by and between
WILLIAM NICHOLSON and INTERNATIONAL ISOTOPES INC.  (hereafter “Company” or
“INIS”)




WITNESSETH:




WHEREAS, WILLIAM NICHOLSON has agreed to modify the repayment schedule for the
balance of the unsecured note, and




WHEREAS, INIS is willing to accept the modification of the repayment term;




NOW, THEREFORE, in consideration of the above, the parties agree to modify the
original Agreement, dated April 1, 2002, as follows:




1.

The $400,000 principal payment due on November 1, 2012 is reduced to $200,000 to
be paid by wire transfer on October 29, 2012.




2.

The next principal payment of $100,000 is due on December 1, 2012.




3.

The final principal payment of $100,000 is due on January 1, 2013.




4.

From November 1, 2012 interest shall accrue on the remaining principal at an
annual rate of 5%.




5.

All other provisions of the Unsecured Note Agreement remain in full force and
effect.




IN WITNESS WHEREOF, the partied have executed this agreement as of the day and
year as signed below.







WILLIAM NICHOLSON

 

INTERNATIONAL ISOTOPES INC.

 

 

 

/s/ William Nicholson  

 

/s/ Steve Laflin          

 

 

 

October 18, 2012

 

October 18, 2012






